Citation Nr: 0329941	
Decision Date: 10/31/03    Archive Date: 11/05/03	

DOCKET NO.  02-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of head injury (concussion), claimed as a sleep 
disorder and/or insomnia, and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1998 and May 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


REMAND

The veteran in this case seeks service connection for the 
residuals of an inservice head injury (concussion), claimed 
as a sleep disorder and/or insomnia, and recurrent severe 
headaches.  In pertinent part, it is argued that, while in 
service, the jeep in which the veteran was riding struck a 
land mine, causing him to be thrown from the vehicle, 
striking his head.  Reportedly, since the time of that 
incident, the veteran has experienced problems with insomnia, 
as well as chronic headaches.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite correspondence from the RO 
dated in June 2001, and a Statement of the Case (in May 2002) 
containing certain of the regulatory provisions pertaining to 
the VCAA, the RO has failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence necessary to substantiate his claim.  
This lack of notice constitutes a violation of the veteran's 
due process rights.  Accordingly, the case must be remanded 
to the RO in order that the veteran and his representative 
may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2002, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio supra), they should be given 
the opportunity to respond.  

3.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for the residuals of head 
injury (concussion), claimed as a sleep 
disorder and/or insomnia, and headaches.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




